UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-4234



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JEFFREY ANDERSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:05-cr-00179-CMC)


Submitted:   October 31, 2007           Decided:     December 11, 2007


Before TRAXLER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Johnny E. Watson, Sr., WATSON LAW FIRM, Columbia, South Carolina,
for Appellant. Reginald I. Lloyd, United States Attorney, Robert
C. Jendron, Jr., Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jeffrey Anderson was convicted by a jury of possession of

a firearm and ammunition by a felon, in violation of 18 U.S.C.

§§ 922(g)(1); 924(a)(2), (e) (2000).               Anderson was sentenced to 235

months’ imprisonment.          Finding no error, we affirm.

             On appeal, Anderson first contends that the district court

erred in denying his motion for a mistrial.                   We review the grant or

denial of a motion for mistrial for abuse of discretion.                          United

States v. West, 877 F.2d 281, 287-88 (4th Cir. 1989); see also

United States v. Dorlouis, 107 F.3d 248, 257 (4th Cir. 1997)

(disturbing     a     district    court’s     ruling         “only   under     the     most

extraordinary of circumstances”).            “A defendant must show prejudice

in   order   for     the     court’s   ruling      to     constitute      an   abuse     of

discretion,     and    no     prejudice     exists      if    the    jury    could     make

individual guilt determinations by following the court’s cautionary

instructions.”        West, 877 F.2d at 288.

             During a pre-trial hearing, the Government agreed that its

witnesses    would     not    refer    to   the    area      in   which     Anderson    was

discovered as a “high crime” or “problem” area.                      However, despite

this agreement, the Government’s first witness characterized the

area as “high crime.” Anderson objected to the characterization and

moved for a mistrial.          The court responded: “Ladies and gentlemen,

I’m going to strike that testimony.               It is not relevant to this case

at all whether or not this was a high crime area, and you should not

consider that in any manner in deciding the facts in this case.”

                                        - 2 -
The issue was revisited after the witness left the stand, and the

court once again denied Anderson’s motion.

             The witness’ statement was an isolated remark made during

the course of the trial.             Even if the remark could be said to have

prejudiced      Anderson       by    misleading       the   jury    or    diverting       its

attention,      such     prejudice      was     minimal     when     compared        to   the

compelling evidence introduced at trial to establish Anderson’s

guilt. Furthermore, any prejudice suffered by Anderson was cured by

the district court’s limiting instruction given immediately after

Anderson’s objection.          See United States v. Francisco, 35 F.3d 116,

119-20 (4th Cir. 1994) (per curiam) (stating this court generally

follows the presumption that the jury obeyed the district court’s

instructions).

             Relying on United States v. Lopez, 514 U.S. 549 (1995),

Anderson     next       contends        that     18     U.S.C.      §     922(g)(1)        is

unconstitutional because it lacks a proper nexus to interstate

commerce.       However, we have previously considered and rejected a

similar challenge in United States v. Wells, 98 F.3d 808, 810-11

(4th Cir. 1996). In Wells, this court determined that “[u]nlike the

statute    at    issue    in    Lopez,     §    922(g)      expressly         requires     the

Government to prove the firearm was shipped or transported in

interstate      or   foreign        commerce;    was    possessed        in    or   affected

commerce; or was received after having been shipped or transported

in interstate or foreign commerce.” Wells, 98 F.3d at 811 (internal

quotation       marks    omitted).         Thus,       “[t]he      existence        of    this

                                          - 3 -
jurisdictional element, requiring the Government to show that a

nexus exists between the firearm and interstate commerce to obtain

a conviction under § 922(g), distinguishes Lopez and satisfies the

minimal nexus required for the Commerce Clause.”              Id.

            Anderson also contends that the district court erred in

admitting     the   firearm   into       evidence   without     the    Government

establishing a complete chain of custody.            He vaguely asserts that

there   “were    times”   when     the    firearm   was   “handled”      and     not

documented.      We review a district court’s decision regarding the

admission or exclusion of evidence for abuse of discretion.                United

States v. Lancaster, 96 F.3d 734, 744 (4th Cir. 1996).                “Rule 901(a)

of the Federal Rules of Evidence requires that a party introducing

evidence establish the authenticity of its evidence by demonstrating

that the matter in question is what its proponent claims.”                 United

States v. Jones, 356 F.3d 529, 535 (4th Cir. 2004) (internal

quotation marks omitted).        Thus, the government must demonstrate a

sufficient chain of custody for the evidence.             Id.    To do so, the

government must “establish that the item to be introduced . . . is

what it purports to be . . . so as to convince the court that it is

improbable that the original item had been exchanged with another or

otherwise tampered with.”        United States v. Howard-Arias, 679 F.2d
363, 366 (4th Cir. 1982).

            At   trial,   Deputy     Thomas   Hamilton    testified       that   he

observed a firearm fall out of Anderson’s waistband during his

pursuit of Anderson. Deputy Hamilton promptly retrieved the firearm

                                     - 4 -
after taking Anderson into custody, and placed it into evidence at

the Lexington County Sheriff’s Department.                  The firearm’s serial

number was recorded in the evidence log.             Prior to its admission at

trial, Deputy Hamilton testified without ambiguity that Government’s

Exhibit 16 was the same firearm he retrieved on the date in question

and confirmed that the firearm contained the same serial number as

that recorded in the evidence log.           Thus, we conclude the district

court did not abuse its discretion in admitting the firearm into

evidence.

            Next, Anderson contends the district court improperly

refused to define reasonable doubt for the jury.                   The decision

whether or not to give a jury instruction as well as the content of

that instruction are reviewed for an abuse of discretion.                    United

States v. Burgos, 55 F.3d 933, 935 (4th Cir. 1995).                      “The trial

court is not required to define reasonable doubt as a matter of

course so long as the jury is instructed that a defendant’s guilt

must be proven beyond a reasonable doubt . . . .”               United States v.

Williams, 152 F.3d 294, 298 (4th Cir. 1998).                  This court neither

requires nor encourages trial courts to define reasonable doubt,

even upon request.     Id.    Therefore, because the jury was properly

instructed on the Government’s burden of proof, we conclude the

district court did not abuse its discretion in refusing to further

define the term reasonable doubt.

            Anderson   also    contends       that     his     counsel     provided

ineffective   assistance      by   failing    to     call    additional     defense

                                    - 5 -
witnesses to corroborate his girlfriend’s testimony. An ineffective

assistance of counsel claim is generally not cognizable on direct

appeal, but should instead be asserted in a post-conviction motion

under 28 U.S.C. § 2255 (2000).       See United States v. Richardson, 195
F.3d 192, 198 (4th Cir. 1999).             However, we have recognized an

exception to the general rule when “it ‘conclusively appears’ from

the    record    that    defense   counsel   did     not    provide   effective

representation.”        Id. (quoting United States v. Gastiaburo, 16 F.3d
582, 590 (4th Cir. 1994)). Because the record does not conclusively

establish that counsel was ineffective, Anderson’s claim is not

cognizable on direct appeal.

            Finally, Anderson contends Blakely v. Washington, 542 U.S.
296 (2004), and United States v. Booker, 543 U.S. 220 (2005),

require not only that the predicate convictions used for Armed

Career Criminal Act (“ACCA”) enhancement purposes be alleged in the

indictment, but also found by a jury beyond a reasonable doubt.

Anderson’s argument, however, is foreclosed by United States v.

Cheek, 415 F.3d 349, 352-54 (4th Cir. 2005), in which we held prior

convictions used as a basis for enhancement under the ACCA need not

be charged in the indictment nor proven beyond a reasonable doubt.

            Accordingly, we affirm the judgment of the district court.

We    dispense   with    oral   argument   because    the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.

                                                                       AFFIRMED

                                     - 6 -